Order entered February 5, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01068-CR
                                     No. 05-18-01069-CR

                          ROBERT HOWARD GREEN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F16-76425-T & F16-76426-T

                                           ORDER
       Before the Court is court reporter Debi Harris’s February 1, 2020 request for additional

time to file her portion of the reporter’s record. We GRANT the motion and ORDER the

reporter’s record due on or before February 14, 2020.



                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE